FILED
                           NOT FOR PUBLICATION
                                                                              MAR 10 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROBERT DOUCETTE; et al.,                         Nos. 19-35743
                                                      20-35269
              Plaintiffs-Appellants,
                                                 D.C. No. 2:18-cv-00859-TSZ
 v.

U.S. DEPARTMENT OF THE                           MEMORANDUM*
INTERIOR; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                       Argued and Submitted March 2, 2021
                               Seattle, Washington

Before: RAWLINSON and BYBEE, Circuit Judges, and MOSKOWITZ,** District
Judge.

      Appellants, members of the Nooksack Tribe, appeal the district court’s grant

of summary judgment on its claim under the Administrative Procedure Act (APA),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barry Ted Moskowitz, United States District Judge for
the Southern District of California, sitting by designation.
5 U.S.C. § 706(2)(A), in favor of the Department of the Interior (DOI) and its

officials. Appellants argue that DOI’s March 2018 recognition of the Nooksack

Tribal Council after a special election was arbitrary and capricious under

§ 706(2)(A) because DOI (1) violated internal agency policy and (2) made the

decision subject to “improper influence, secret meetings, and without proper

procedure.” DOI argues that (1) we should dismiss the action because the

Nooksack Tribe is an indispensable party and (2) the recognition decision was not

arbitrary and capricious.

         We have jurisdiction over the appeal in No. 19-35743 under 28 U.S.C.

§ 1291.1 We review the district court’s grant of summary judgment de novo. Club

One Casino, Inc. v. Bernhardt, 959 F.3d 1142, 1146 (9th Cir. 2020). We must

determine whether DOI’s actions were “arbitrary, capricious, an abuse of

discretion or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). The

arbitrary and capricious standard is “deferential and narrow.” Club One Casino,

959 F.3d at 1146. We review the district court’s joinder decision for abuse of

discretion. Kescoli v. Babbitt, 101 F.3d 1304, 1309 (9th Cir. 1996). We affirm in

part and dismiss in part.



         1
             DOI challenges our jurisdiction over the appeal in No. 20-35269, discussed
infra.
                                              2
      1.     The Nooksack Tribe is not an indispensable party under Fed. R. Civ.

P. 19(a). DOI has not demonstrated that it cannot adequately represent the Tribe’s

purported interest in this litigation. See Dine Citizens Against Ruining Our Env’t v.

Bureau of Indian Affairs, 932 F.3d 843, 852 (9th Cir. 2019) (internal citation

omitted) (The absent party’s interests are not impaired if “adequately represented

by existing parties to the suit.”). Appellants’ requested relief runs directly against

DOI. There is no indication that the Nooksack Tribe “would offer any necessary

element to the proceedings that the present parties would neglect.” Alto v. Black,

738 F.3d 1111, 1128 (9th Cir. 2013) (internal quotations marks and citation

omitted). We decline to dismiss the action in full.

      2.     DOI’s recognition decision did not violate an enforceable agency rule

or requirement. Appellants assert that various “decisions” issued by DOI between

October 2016 and January 2018 created an agency policy of interpreting tribal law.

First, these “decisions” are not enforceable under the APA because they do not

have “the force and effect of law.” See United States v. Fifty-Three Eclectus

Parrots, 685 F.2d 1131, 1136 (9th Cir. 1982). The alleged policy is not a

“substantive rule;” it is, at most, a rule of agency procedure that was not

promulgated in accordance with the APA. See id.




                                           3
      Second, the Accardi doctrine2 is not applicable. An agency’s course of

conduct alone is insufficient to trigger the Accardi doctrine. Moreover, it is clear

from the record that the agency did not intend for the Memorandum of Agreement

to be binding, and that the agency repeatedly clarified that it was relying on the

tribal court’s interpretations of its Constitution, rather than independently

interpreting tribal law. Thus, the agency’s recognition decision did not violate an

enforceable agency rule or requirement.

      3. Appellants also argue that the recognition decision is arbitrary and

capricious under 5 U.S.C. § 706(2)(A) because it was made with improper

influence, secret meetings, and without proper procedure. First, we agree with the

district court that there is nothing in the emails between the Tribe’s lobbyist and

DOI that indicates an improper influence or nefarious dealings affected DOI’s

decision to recognize the results of the Nooksack election. Nor have Appellants

identified a liberty or property interest that they were denied by the alleged

improper process. Cf. Greene v. Babbitt, 64 F.3d 1266, 1271–72 (9th Cir. 1995)

(greater process required because denial of tribe recognition affected members’

property interest in federal benefits).




      2
          See United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954).
                                           4
      Finally, DOI’s evaluation of the Nooksack Tribe’s special election was not

arbitrary and capricious. Rather, DOI’s actions comported with the agency’s duty

to balance the tribe’s right to self determination and its obligation to ensure that the

Tribe followed its Constitution. The BIA, on behalf of DOI, reviewed the

Nooksack Election Board’s resolution of internal election disputes. The BIA

found “nothing to indicate that the Board’s decision should be disturbed” and that

the evidence “indicate[d] that the election was conducted in a proper manner.”

Further, DOI points out that even if there were irregularities, the number of ballots

purportedly received by hand would not have affected the outcome. Thus, DOI’s

recognition of the elected tribal council was not arbitrary and capricious.

      4.     We lack jurisdiction over Appellants’ appeal in No. 20-35269. An

indicative ruling under Fed. R. Civ. P. 62.1 is a procedural ruling, not an

appealable “final determination on the merits.” See Martinez v. Ryan, 926 F.3d

1215, 1229 (9th Cir. 2019). We therefore dismiss the appeal in No. 20-35269.

No. 19-35743 is AFFIRMED; No. 20-35269 is DISMISSED.




                                           5